Memorandum Accompanying Order

Ford, J:
This action is before the court pursuant to a remand issued in ASG Industries, Inc., et al. v. United States, 67 CCPA 11, C.A.D. *2551237 (1979), 610 F. 2d 770 (1979), rehearing denied (1980). Defendant has moved to dismiss the action with a judgment ordering the administrative authority to ascertain and determine or estimate the net amount of bounty or grants bestowed upon Yereinigte Glaswerke GMBH and Flachglas/Delog/Detal and levying countervailing duties in such amounts on the production of such manufacturers.
Plaintiff has opposed this motion on the ground that the granting of such motion would not be in compliance with the remand decision, C.A.D. 1237 and moved alternatively to have the matter remanded to the Secretary of Commerce, after giving plaintiff an opportunity to he heard, to ascertain the net amount of bounties or grants and have such information submitted to the court within 120 days for the court to make its determination or to have a hearing before the court on the amount of the net bounties or grants.
Defendant subsequently stated in its memorandum that it did not intend to present evidence of offsets and that the gross bounties or grants represent the net bounties or grants. At oral argument held on March 18, 1981, the basic difference between the parties was the quantification methodology or the formula to be used in ascertaining the amount of the net bounties or grants.
Prior to the enactment of the Trade Act of 1974, American Manufacturers could not challenge negative countervailing duty determinations. United States v. Hammond Lead Products, 58 CCPA 129, C.A.D. 1017, 440 F. 2d 1024, cert. denied, 404 U.S. 1005 (1971). The addition of subsection (d) to 516 of the Tariff Act of 1930 granted American Manufacturers the right to litigate the issue that no counter-vailable bounty or grant was conferred. The language of section 516(d) does not confer upon this court authority to determine the net amount of any bounty or grant. The courts have held the amount of countervailing duty is not subject to judicial review, but is rather within the purview of the Secretary of Treasury (presently the Secretary of Commerce). Franklin Sugar Refining Co. v. United States, 1 Ct. Cust. Appls. 242, T.D. 31276 (1911).
I do not consider the remand for a trial de novo as set forth in C.A.D. 1237 as a directive to determine the amount of the countervailing duty. In my opinion the remand was merely for the purpose of ascertaining the offsets. This is apparent from the following language of said opinion:
One, it is established that a foreign manufacturer is receiving payments such as those here involved (not “every payment,” as the dissenting opinion imagines) from its government, a countervailing duty must, absent a waiver by the Secretary, be imposed unless, in considering all circumstances surrounding the payment, certain deductions can be established resulting in no net *256benefit to that manufacturer. These deductions must be established by facts 16 — not by mere allegations of the foreign government or of the enterprises receiving the bounty or grant. Needless to say, without an adequate factual record, neither this court nor the Customs Court can perform a meaningful judicial review of countervailing duty determinations.
In view of the foregoing, the court is of the opinion that since the parties agree there are no offsets, the matter should be remanded to the Secretary of Commerce for the purpose of ascertaining the amount of countervailing duty due and directing the appropriate Customs Officers throughout the United States to assess such duties.
(Order follows)
ASG Industries, Inc., et al., plaintiffs v. United States, DEFENDANT
Court No. 76-3-00667
[On remand from the Court of Customs and Patent Appeals, C.A. 79-15, C.A.D. 1237.]

Order

(Dated April 24, 1981)
Ford, Judge.
Upon reading and filing defendant’s motion to dismiss this action with a judgment ordering the administering authority to ascertain and determine or estimate the net amount of the bounty or grants bestowed upon German manufacturers of float glass and levying countervailing duties in such amounts on the production of such manufacturers, and upon filing and reading plaintiffs’ reply and all other papers filed in this case, it is hereby
Ordered, Adjudged, and Decreed that defendant’s motion is hereby granted, and it is further
Ordered, Adjudged, and Decreed that the Secretary of Commerce or his delegate (1) ascertain and determine or estimate the net amount of the bounties or grants found by this Court in C.D. 4782 to have been paid or bestowed upon the manufacture or production by Vereinigte Glaswerke GMBH and Flatglas/Delog/Detal of float glass in the Federal Republic of Germany which were held by the Court of Customs and Patent Appeals in C.A.D. 1237 to be bounties or grants within the meaning of 19 U.S.C. 1303 without deducting *257any offsets and (2) direct the appropriate Customs officers throughout the United States to assess countervailing duties in the net amount equal to said bounties or grants, entered or withdrawn from warehouse for consumption on or after the date of suspension of liquidation, December 19, 1979.

 If the Treasury Department cannot, with its expertise, establish the necessary facts, a challenge may be brought later by the importer. Because the importer is in a better position to obtain these facts from the foreign manufacturer, cnce a prima facie case has been established by evidence that payments such as those here involved are being made, the domestic manufacturer should not (contrary to the dissenting opinion) have the burden of obtaining evidence of deductions necessary to negate its own prima facie case. Also, we note that under 19 U.S.C. 1303(a)(5), the Secretary is permitted to estimate the net bounty (i.e., estimate the necessary deductions), and his expertise will play a part in this estimate as long as there is a factual basis to support it.